Exhibit 10.2
HAYES LEMMERZ INTERNATIONAL, INC.
PERFORMANCE CASH PLAN
AWARD AGREEMENT
          AWARD AGREEMENT, entered into as of                     , between
HAYES LEMMERZ INTERNATIONAL, INC., a Delaware corporation (the “Company”), and
                    (the “Participant”).
          WHEREAS, the Company desires to grant to the Participant this Award to
provide financial incentive for the Participant to achieve strategic performance
objectives; and
          WHEREAS, the terms of this Award are subject to the terms of the Hayes
Lemmerz International, Inc. Performance Cash Plan (the “Plan”), and any term
capitalized in this Award Agreement but not defined herein shall have the
meaning assigned to it in the Plan;
          NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth and for other good and valuable consideration, the parties hereto have
agreed and do hereby agree as follows:
          1. Award.
          The Company has established a target Award for the Participant shown
on Exhibit A. The actual Award paid to the Participant shall be based on the
achievement of the defined performance goals set forth in Exhibit A. The amount
of the target Award shall be set in United Stated dollars. The actual Award
payable with respect to any Performance Period shall be determined in United
States dollars. If the Participant is not paid in dollars, the actual Award
payable for any Performance Period shall be converted to the Participant’s local
currency using the exchange rate in effect on the date that the Committee
determines the actual Award payable for such Performance Period.
          2. Certain Adjustments. The Committee in its sole discretion may amend
or adjust Exhibit A and any other terms and conditions of an outstanding Award;
provided, however, that no amendment or adjustment shall cause the Award to
become subject to Section 409A of the Code.
          3. Payment. Subject to Section 4, the amount payable to the
Participant under Section 1 shall be paid in a cash lump sum within 120 days
following the end of each Performance Period.
          4. Termination of Employment.
          (a) Except as provided in this Section, no amount shall be payable
under the Award with respect to any Performance Period if the Participant has a
Termination of Employment before the end of such Performance Period.
          (b) If the Participant has a Termination of Employment due to death or
Disability before the end of a Performance Period, the Participant shall become
fully vested in a pro rata award (as defined below) for such Performance Period,
and such amount shall be paid in

 



--------------------------------------------------------------------------------



 



a cash lump sum according to the timing set forth in Section 3 above. For this
purpose, “pro rata award” shall mean the product of the actual Award amount
multiplied by a fraction – the numerator of which is the number of months the
Participant was a Participant and worked for the Company or its Subsidiaries
during the Performance Period and the denominator of which is the total number
of months during the Performance Period.
          5. Change of Control. In the event of a Change of Control during the
Performance Period, the Participant shall become fully vested in an Award and
the amount payable as a result shall be the higher of the target Award or the
projected actual Award, as determined by the Committee, and shall be paid in a
cash lump sum as soon as administratively feasible after such Change of Control.
In the event of a Change of Control after the end of the Performance Period but
while amounts payable under the Award remain outstanding, the remaining amounts
payable under Award shall be paid in a cash lump sum as soon as administratively
feasible after such Change of Control.
          6. Nontransferability of Award. This Award shall not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated.
          7. Taxes and Tax Withholding. The Company or any Subsidiary or
affiliate thereof is authorized to withhold from any payment relating to this
Award amounts of withholding and other taxes due in connection with any
transaction involving this Award, and to take such other action as shall be
necessary to enable the Company and the Participant to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to this
Award. The Company shall also have the power and the right to deduct or
withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, and local taxes required by law to be
withheld as a result of any taxable event arising in connection with this Award.
          8. Governing Law; Interpretation.
          (a) This Award shall be governed by and construed in accordance with
the laws of the State of Delaware.
          (b) The Committee shall have final authority to interpret and construe
the Award, to prescribe, amend and rescind rules and regulations, and to make
any and all determinations, relating to this Award as it deems necessary or
desirable for the administration of this Award, and its determinations and
decisions shall be final, conclusive and binding upon the Company, the
Participant and his legal representative in respect of any questions arising
under this Award.
          (c) The Plan and this Award are intended, to be excluded from
Section 409A of the Code as a short-term deferral under
Regulation Section 1.409A-1(b)(4). The Plan and this Award shall be administered
and interpreted in a manner consistent with that intent.
          9. Miscellaneous.
          (a) This Agreement shall be binding upon, and inure to the benefit of,
the successors and assigns of the Company and upon the Participant and his or
her heirs, successors and administrators.

 



--------------------------------------------------------------------------------



 



          (b) The Award shall not interfere with or limit in any way the right
of the Company to terminate any Participant’s employment, nor confer upon any
Participant any right to continue in the employ of the Company or any
Subsidiary.
          (c) The failure of the Company to enforce at any time any provision of
this Award shall in no way be construed to be a waiver of such provision or of
any other provision hereof.
          10. Amendment. The Committee may, in its sole discretion, without
amendment to the Plan, accelerate the date on which this Award becomes vested,
waive or amend the operation of Plan provisions or otherwise adjust any of the
terms of this Award; provided that no action under this Section 10 shall cause
this Award to become subject to Section 409A of the Internal Revenue Code or
shall adversely affect this Award without the consent of the Participant.
          IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officer thereunder duly authorized and the Participant has
hereunto set his or her hand, all as of the day and year set forth above.

                  HAYES LEMMERZ INTERNATIONAL, INC.    
 
           
 
  By:        
 
  Name:
 
   
 
  Title:        

          ACCEPTED:    
 
              [insert Participant’s Name]    
 
             
 
              Address    

 